DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, on line 15: “the frist wedge tip” should be changed to “the first wedge tip” to correct typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eargle (US 3,697,743).
Regarding claim 1, Eargle teaches an optical light source cover configured to be fixed at a reaction bearing, the optical light source cover (18 and 16 combined form optical light source comber; see at least figures 1, 3-5) comprising:
an interlocking element (44; see at least figure 3-5) configured to attach the optical light source cover at the reaction bearing (56; see at least figures 3-5),

wherein the interlocking arm extends from the optical light source cover in an insertion direction of the optical light source cover into the reaction bearing (see at least figures 3-5 where arm is inserted into reaction bearing (56)) and includes a free end that is in front in the insertion direction and a connected end that is connected to the optical light source cover (see at least figure 3-5),
wherein the interlocking element includes a first Interlocking hook (54left; see at least figure 3-5) that is wedge shaped,
wherein a first wedge tip (see tip of hook 54left  where tip is wedge shaped; see at least figure 3-5) of the first interlocking hook (54left; see at least figure 3-5) is oriented in a direction towards the free end of the interlocking element (44; see at least figures 3-5),
wherein a back surface (52left; see at least figure 3-5) of the first interlocking hook (54left; see at least figure 3-5) that is oriented away from the first wedge tip and proximal to the optical light source cover forms a support surface with undercut at the first interlocking hook (54left; see at least figure 3-5),
wherein a side surface (see top side surface of 54left in at least figures 3-5) of the first interlocking hook (54left; see at least figure 3-5) that is in front of the insertion direction is oriented at an angle relative to the insertion direction,
wherein the first interlocking hook (54left; see at least figure 3-5) is formed integrally in one piece with the interlocking element (44; see at least figures 3-5) and potable relative to the interlocking element in a spring elastic manner (see at least 
Regarding claim 9, Eargle teaches the optical light source cover according to claim 1, wherein the optical light source cover (see at least figures 3-5) forms centering contours proximal to the interlocking element (44; see at least figure 3-5), and wherein the centering contours cooperate with a centering contour of the reaction bearing (56; see at least figure 3-5) so that the optical light source cover is correctly positioned on the reaction bearing (56; see at least figures 3-5).
Regarding claim 12, Eargle teaches the optical light source cover according to claim 1, wherein the back surface of the first interlocking hook (54left; see at least figure 3-5) includes a cambered or sloped surface with steps (see hook 54left in at least figures 3-5) configured to compensate for tolerances of a material thickness of the reaction bearing (56; see at least figure 3-5).
Regarding claim 13, Eargle teaches the optical light source cover according to claim 1, wherein the interlocking arm (44; see at least figure 3-5) is configured to pivot in a spring elastic manner about a pivot axis that is proximal to the optical light source cover (see at least figure 3-5 where arm pivots proximal to the cover).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-8, 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eargle (US 3,697,743) in view of Bobrick (US 2,997,321).
Regarding claim 2, Eargle teaches the optical light source cover according to claim 1, but are silent about wherein the interlocking arm includes an annular recess that is closed by a bar that is distal from the light exit surface, and wherein the first interlocking hook is arranged within the annular recess and integrally formed in one piece with the bar.
Bobrick teaches an interlocking arm include an annular recess closed by a bar (see at least figure 3 and 11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interlocking arm of Eargle to include an annular recess and bar as taught by Bobrick as an alternative design choice to secure the interlocking hook to the reaction bearing.
Regarding claim 3, Eargle and Bobrick teaches the optical light source cover according to claim 2, and Bobrick further teaches wherein the pivot axis of the first interlocking hook (see at least figure 3 and 11) is arranged in a portion where the first interlocking hook (52) is joined at the bar (51), and wherein the bar forms the pivot axis of the first interlocking hook (see at least figure 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the 
Regarding claim 4, Eargle modified by Bobrick teaches the optical light source cover according to claim 2, and Eargle further teaches wherein the interlocking element (44left; see at least figure 3-5) includes a second interlocking hook (54right; see at least figure 3-5),
wherein a wedge tip of the second interlocking hook (54right; see at least figures 3-5) is also oriented in a direction towards the free end of the interlocking element (44; see at least figure 3-5),
wherein a back surface of the second interlocking hook (54right; see at least figure 3-5) that is oriented away from the second wedge tip and that is proximal to the optical light source cover also functions as a support surface and forms an undercut of the second interlocking hook (54right; see at least figure 3-5),
wherein a side surface of the second interlocking hook (54right; see at least figures 3-5) is oriented at an angle relative to the insertion direction X but deflected in a direction that is opposite to a deflection direction of the first interlocking hook (54left; see at least figure 3-5), so that the second interlocking hook is deflected in an opposite direction relative to the first interlocking hook (54left; see at least figures 3-5),
wherein the second interlocking hook (54right; see at least figures 3-5) is formed integrally in one piece with the interlocking element and pivotable relative to the interlocking element in a spring elastic manner (see at least figure 3-5 where interlocking element 44 is pivotable), and

Regarding claim 5, Eargle modified by Bobrick teaches the optical light source cover according to claim 4 and Eargle further teaches wherein the second interlocking hook (54right; see at least figures 3-5) is arranged at the interlocking arm of the interlocking element (42; see at least figure 3-5) outside of the annular recess .
Regarding claim 6, Eargle modified by Bobrick teaches the optical light source cover according to claim 5, and Bobrick further teaches wherein the bar (51; see figures 11 and 12) forms part of the free end of the interlocking arm (see 51 in at least figure 11).
Regarding claim 7, Eargle modified by Bobrick teaches the optical light source cover according to claim 5, and Bobrick further teaches wherein the bar forms the first wedge tip (see 51/52 in at least figure 11) of the first interlocking hook and the second wedge tip of the second interlocking hook (see at least figure 3, 51/52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interlocking hook of Eargle to include a bar as taught by Bobrick as an alternative design choice.
Regarding claim 8, Eargle modified by Bobrick teaches the optical light source cover according to claim 4, and Eargle further teaches wherein pivot movements of the first interlocking hook (54left; see at least figure 3-5) and the second interlocking hook (54right; see at least figure 3-5) during fixing of the optical light source cover (see at 
Regarding claim 10, Eargle modified by Bobrick teaches the optical light source cover according to claim 4, and Eargle further teaches wherein one of the first interlocking hook (54left; see at least figure 3-5) and the second interlocking hook (54right; see at least figure 3-5) fixes the optical fight source cover (see at least figure 3-5) in the reaction bearing (56left and 56right; see at least figure 3-5) by reaching behind the reaction bearing (see at least figure 3-5),
whereas another of the first interlocking hook (54left; see at least figures 3-5) and the second interlocking hook (54right; see at least figures 3-5) secures an anchoring function in that the other Interlocking hook supports the interlocking element against a disengagement movement at the reaction bearing (56; see at least figures 3-5). 
Regarding claim 11, Eargle modified by Bobrick teaches the optical light source cover according claim 2, and Eargle further teaches wherein the reaction bearing (56; see at least figure 3-5) includes a first reaction bearing and a second reaction bearing (see at least figure 3 where reaction bearing 56 includes a first reaction bearing (56left) and a second reaction bearing (56right), wherein the first interlocking hook (54; see at least figure 3-5) is adapted to an attachment contour of a first reaction bearing (56left) and the second interlocking hook (54; see at least figure 3) is adapted to an attachment contour of a second reaction bearing (56right; see at least figure 3-5), and wherein a geometric configuration of the first reaction bearing (56left) differs from a configuration of the second reaction bearing (56right). 
Regarding claim 14, Eargle modified by Bobrick teaches the optical light source cover according to claim 4, and Eargle further teaches wherein the interlocking arm (see 44 in at least figure 3-5) is configured to pivot in a spring elastic manner about a pivot axis that is proximal to the optical light source cover (see at least figures 3-5) , and wherein the pivot axis of the interlocking arm (44; see at least figure 3-5) and the pivot axis of the second interlocking hook (54right; see at least figure 3-5) coincide. 
Regarding claim 15, Eargle modified by Bobrick teaches the reaction bearing for the optical light source cover according to claim 4,and Eargle further teaches wherein the reaction bearing (56; see at least figures 3-5) includes a pass-through contour for the interlocking element (44left and 44right; see at least figure 3-5),
wherein a width of the pass-through contour (see where 54 passes through 56 in at least figures 4 and 5) is less than a width of the interlocking element that is defined by the undercut of the first interlocking hook (54left; see at least figure 3-5) and the undercut of the second interlocking hook (54right; see at least figure 3-5).
Regarding claim 16, Eargle modified by Bobrick teaches the reaction bearing according to claim 15, and Eargle further teaches wherein the reaction bearing (56; see at least figure 4) forms a support contour that cooperates with one of the first interlocking hook (52left; see at least figure 3-5) and the second interlocking hook (52right; see at least figure 3-5) so as to fix the optical light source cover at the reaction bearing (56; see at least figure 4),
wherein the reaction bearing (56) forms a support contour that cooperates with another of the first interlocking hook (54left; see at least figure 3-5) and the second interlocking hook (54right; see at least figure 3-5) so as to block a disengagement 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875